Filed 5/18/22 P. v. Harris CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083196
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F21903440)
                    v.

    MYRON SINCLAIR HARRIS,                                                                OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Gregory T.
Fain, Judge.
         John L. Staley, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Poochigian, Acting P. J., Smith, J. and Snauffer, J.
       Appointed counsel for defendant Myron Sinclair Harris asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.
                                     BACKGROUND
       On February 12, 2021, defendant drove a vehicle off a dealership lot as he and a
salesman were preparing to test drive it. The vehicle was worth between $44,000 and
$48,000. The vehicle’s tracking device allowed the police to recover the vehicle at an
apartment complex. Defendant was found and arrested about two weeks later.
       Defendant testified in his defense that he had completed the paperwork and bought
the vehicle with another salesman, and the salesman who testified against him was never
even present. Defendant did not produce the paperwork at trial.
       On July 8, 2021, the Fresno County District Attorney filed a first amended
consolidated information charging defendant with vehicle theft (Veh. Code, § 10851,
subd. (a); count 1), receiving a stolen vehicle (Pen. Code, § 496d, subd. (a);1 count 2),
and misdemeanor possession of methamphetamine (Health & Saf. Code, § 11377,
subd. (b); count 3). The information further alleged defendant had suffered a prior
conviction for vehicle theft (§ 666.5) and a prior “strike” conviction within the meaning
of the “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)).2




1      All statutory references are to the Penal Code unless otherwise noted.
2     The information also charged two other counts from another case, but those counts
and count 3 were dismissed on motion of the prosecution.


                                             2.
       On July 19, 2021, a jury found defendant guilty on count 1.3
       On July 20, 2021, defendant raised a Marsden4 motion for new counsel.
Following a hearing, the trial court denied the motion. In a bifurcated proceeding, the
trial court found true the allegations that defendant had suffered a prior conviction for
vehicle theft and a prior strike conviction.
       On August 17, 2021, the trial court sentenced defendant to the midterm of
six years (three years, doubled pursuant to the Three Strikes law). The court awarded
custody credits and imposed various fines and fees.
       On August 18, 2021, defendant filed a notice of appeal.
                                       DISCUSSION
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant. Although defendant complained at trial that he
was represented ineffectively and treated unfairly, both defense counsel and the trial
court carefully and thoroughly refuted these allegations with a detailed record.
                                      DISPOSITION
       The judgment is affirmed.




3      The jury was instructed that counts 1 and 2 were alternative counts and the jury
should return a verdict on only one of the counts. The trial court subsequently dismissed
count 2.
4      People v. Marsden (1970) 2 Cal.3d 118.


                                               3.